IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON                                         f-o          X
                                                                                                       CT5     V>c~
                                DIVISION ONE                                                         o-\       ^c
                                                                                                     c_        ~('"-
                                                                                                     cr       Pn
                                                                                                     i—        .-_ C    :
In the Matter of the Marriage of                         No. 72963-2-1                                        V-' -rj
CHANDLER H. RIKER,                                                                                   CO
                                                                                                             X>~Tj
                                                                                                  23.        c/>m
                                                                                                 as          r^;j"':-
                             Respondent,
                                                                                                 o
                                                         UNPUBLISHED OPINION
                                                                                                 •c-         ~"1 c;
                  and                                                                           U3



MONIQUE HETRICK RIKER,

                             Appellant.                  FILED: July 18, 2016

        Schindler, J. — Monique Hetrick Riker appeals entry of the final parenting plan

designating Chandler H. Riker as the residential parent. At the conclusion of the trial on

August 11, 2014, the court found Monique engaged in conduct that created the danger

of serious psychological damage and had an adverse effect on the best interests of the

children.1 Nonetheless, the court agreed to designate Monique as the residential parent

"at least initially," but the decision was subject to compliance with mandatory

requirements under RCW 26.09.191(3). The court entered a parenting plan and

retained jurisdiction. Four months later, the court found Monique did not comply with

the requirements and entered the final parenting plan designating Chandler as the

residential parent. Monique claims the trial court did not have the authority to change


        1We refer to the parties by their first names for purposes of clarity and mean no disrespect by
doing so.
No. 72963-2-1/2



designation of the residential parent for violation of the conditions imposed under RCW

26.09.191(3) without compliance with the statutory requirements for modification of a

parenting plan under RCW 26.09.260. We disagree, and affirm.

                                           FACTS

         Monique and Chandler married in August 1999. In 2007, Monique gave birth to a

daughter. In 2009, Monique agreed to move with Chandler to the east coast for his

work. At the time, Monique was pregnant with twins. Chandler moved to the east coast

before the birth of the twins in October 2009. Monique decided not to move back east

and remained in Washington with the children.

         At some point in 2011, Monique and Chandler separated. Chandler filed a

petition for dissolution of the marriage and entry of a parenting plan. The record for

these proceedings is scant. Monique has designated only the trial brieffiled by

Chandler, the court's oral ruling, and the parenting plan entered after the August 2014

trial.

         In his trial brief, Chandler states the court should designate Monique as the

residential parent subject to "restrictions/requirements." Chandler alleged Monique

"engaged in severe parental alienation" and refused to allow him to play "an active part"

in the life of his children.

         In the oral ruling at the conclusion of trial, the court awarded Monique all

proceeds from the sale of the family home and $45,000 for her portion ofa 401K

retirement fund.
No. 72963-2-1/3



       The court found that in the previous year, Monique and her family had "made

every effort" to alienate the children.

               What is really clear though is that in the last year, [Monique] and
       her family have made every effort to try and alienate the children from Mr.
       Riker. And that's been a real problem because she's, you know, first cut
       off the face time,[2] then cut off all contact, then forced all of the things that
       have gone on since then.

The court found Monique's mother has been "in a practically delusional state in dealing

with this. . . . [Rjeferring to the idea of the girls going with their father for two weeks as

'the horrific event.'"

       The court found Monique engaged in abusive use of conflict by

       bringing false claims of stalking, harassment, refusing to show up or
       provide the children when that was supposed to be done, filing at the last
       minute for a protection order just because [she was] unhappy with a
       visitation provision that's coming up.

       The court ruled that "[i]n spite of all that," it would "adopt, at least initially,

[Chandler]'s proposed parenting plan" designating Monique as the residential parent.3
The court ruled that the decision to designate Monique as the residential parent was

subject to compliance with conditions designed to address the adverse and harmful

effect of Monique's conduct on the children. The court told Monique that if she did not

comply with the mandatory requirements, the court would designate Chandler as the

residential parent.

        I want to make it clear to you that this is basically your last chance to
       shape up, because if you don't, I'm going to end up transferring the
       children to Mr. Riker. Because you can't continue with this process of
       trying to repeatedly alienate the children from their father and manipulating
       the legal system.




        2 FaceTime is a live video chat and voice calling service.
        3 Emphasis added.
No. 72963-2-1/4


       On August 11, 2014, the court entered a "Parenting Plan Proposed (PPP)

Amended."4 The parenting plan identifies the conduct under RCW 26.09.191(3) that

has an adverse effect on the best interests of the children.5

       2.2      Other Factors (RCW 26.09.191(3))



                         The abusive use of conflict by [Monique] which creates the
                         danger of serious damage to the children's psychological
                         development.

                         [Monique] has withheld from [Chandler] access to the
                         children for a protracted period without good cause.

                         Other: [Monique] has engaged in parental alienation which
                         is harmful to the children.

        Section 3.10 of the parenting plan identifies the conditions Monique must comply

with including "obtain a psychological evaluation at her expense" and not allow the

children to "stay overnight with the maternal grandmother."

        3.10    Restrictions

                There are limiting factors in paragraph 2.2, and the following
                restrictions shall apply:



       4RCW 26.09.187 provides the criteria a court may consider in establishing the residential
schedule of a parenting plan. RCW 26.09.187(3)(a) states, in pertinent part:
       The court shall make residential provisions for each child which encourage each parent
       to maintain a loving, stable, and nurturing relationship with the child, consistent with the
       child's developmental level and the family's social and economic circumstances. The
        child's residential schedule shall be consistent with RCW 26.09.191.
        5 RCW 26.09.191(3) states, in pertinent part:
        A parent's involvement or conduct may have an adverse effect on the child's best
        interests, and the court may preclude or limit any provisions of the parenting plan, if any
        of the following factors exist:

                 (e) The abusive use ofconflict by the parent which createsthe danger ofserious
        damage to the child's psychological development;
                 (f) Aparent has withheld from the other parent access to the child for a
        protracted period without good cause; or
                 (g) Such other factors orconduct as the court expressly finds adverse to the
        best interests of the child.
No. 72963-2-1/5




                    [Monique] shall obtain a psychological evaluation at her
                    expense. The Parenting Coordinator shall choose the
                    psychologist. The evaluation shall include collateral contact
                    with [Chandler]. A copy of the evaluation shall be provided
                    to [Chandler].



             3.     The children shall not stay overnight with the maternal
                    grandmother.

             4.     [Monique] shall not schedule medical or appointments for the
                    children with other professionals without notifying [Chandler]
                    first, unless there is a severe, medical emergency which
                    requires immediate medical attention.

             5.     [Monique] shall not allow any other relative, other than
                    [Chandler] to participate in making educational or medical
                    decisions] for the children. No adult other than a spouse to
                    one of the parties shall have access to the children's
                    educational and medical records.

      The court retained jurisdiction to change the designation of Monique as the

residential parent if she did not comply with the mandatory requirements imposed under

RCW 26.09.191(3).

      A violation of any of these restrictions shall be a basis for [Chandler] to
      seek primary residential placement. This court shall retain jurisdiction and
      said request shall be made to this court.

      The parenting plan gives Chandler residential time with the children in

Connecticut during school breaks including seven weeks in the summer and the

majority of winter breaks. The parenting plan gives Chandler "liberal residential time"
with the children in Washington.

       The court appointed Karin Ballantyne as the parenting coordinator.

       Karin Ballantyne is appointed as a Parenting Coordinator (PC) for the
       case for a period of no less than two years. The PC shall assist the
       parties in the area of co-parenting, communication, information exchange,
No. 72963-2-1/6



       problem solving, and dispute resolution. Ms. Ballantyne can resolve
       disagreement between the parties through decision making authority.

The parenting plan also imposes other requirements to facilitate communication

between the parents "for the benefit of the children."

       3.13     Other


                1.      The parties shall enroll the children in counseling with a
                        mutually agreed counselor. The parties shall have three
                        weeks following the entry of the final orders to choose a
                        counselor(s) and submit their prospective names to the other
                        party. Ifthe parties cannot agree on a counselor, the PC
                        shall choose the counselor. Once a counselor is decided,
                        both parties shall contact the counselor for intake
                        information. [Monique] shall schedule the counseling
                        sessions and makes sure the children attend. [Chandler]
                        shall be able to communicate with the counselor and both
                        parents will work with the counselor for the benefit of the
                        children.


                2.      Neither parent shall schedule anything for the children which
                        will interfere with the other party's scheduled time as outlined
                        in paragraphs 3.3, 3.4 and 3.5 herein.

                3.      Neither party shall make or allow anyone in their presence to
                        make any negative statements, disparaging remarks or
                        negative comments about the other parent to the children.

                4.      Both parties shall be fully notified of any and all
                        appointments for the children whether medical,
                        psychological, or school related. The parties shall use
                        FamilyWizard[6] to keep track of all appointments for the
                        children and all important information.

        Section VI, "Other Provisions," addresses telephone access and the right of each

parent to obtain information.

                                      VI. Other Provisions

        There are the following other provisions:



        6OurFamilyWizard provides online tools for parents for scheduling custody and sharing
information about the children.
No. 72963-2-1/7



               .... Telephone Access. Each parent shall be permitted
               unimpeded and unmonitored telephone and Skype[7] (face-to-face)
               access with the children at a reasonable time and for reasonable
               duration. [Monique] shall be permitted no less than two Skype or
               "face-time" interactions with the children each week. The Skype
               time with [Chandler] shall be Sundays at 5:00 p.m. PST and
               Wednesdays at 5:00 p.m. PST. Ifthere is a conflict, the parent with
               the conflict will email the other parent no less than 48 hours in
               advance and the call shall immediately be rescheduled. [Monique]
               shall make sure the children are available for said
               Skype or "face time".

       Monique did not appeal entry of the August 11, 2014 parenting plan.

       On November 26, 2014, Chandler filed a motion for contempt alleging Monique

violated the terms of the parenting plan. Chandler asserted Monique failed to obtain a

psychological evaluation, allowed the children to spend the night with the maternal

grandmother, refused to use the FamilyWizard software, refused to discuss medical

decisions about the children and made unilateral medical decisions for the children,

made negative and disparaging remarks about Chandler to the children, and interfered

with his contact with the children.

       Chandler submitted a declaration and the declaration of a private investigator.8


       7Skype is a live video chat and voice calling service.
       8 Chandler states, in pertinent part:
       Psychological Evaluation
               Under section[ J3.10.1 of the final Parenting Plan, [Monique] was ordered to
       obtain a psychological evaluation. The recommendation of the professional for the
       evaluation was to come from the Parenting Coordinator, Karin Ballantyne. Ms.
       Ballantyne states that she provided referrals to [Monique] in August. To date [Monique]
       has not started the evaluation. Further, since August of 2014, the marital home was sold.
       The net proceeds were distributed to the parties per the order of the court. . . .

       Residence and False Information
                [Monique] has provided false information to me and Ms. Ballantyne about where
       the children are residing. Further, [Monique] has violated section 3.10.3 of the Parenting
       Plan because the children are residing with the maternal grandmother. They are staying
       there every night, sometimes even without [Monique].

              It was very clear from the [children] that they sleep at the maternal grandmother's
       house. They indicated that sometimes [Monique] stays there and sometimes she goes to
       "her house".
No. 72963-2-1/8



The private investigator's declaration attaches reports documenting the children

spending the night at the maternal grandmother's house.

       Chandler also filed a motion to modify the parenting plan to designate him as the

residential parent. In his declaration, Chandler refers to his trial testimony about being

"prepared to take custody of my daughters."

       I provided testimony at trial that I am in a good educational district. I am
       near to excellent medical facilities. I am close to excellent cultural
       opportunities.
             As I stated during trial, I am prepared to take custody of my
       daughters. . . .
             I have access to a pediatrician here in Milford who is highly
       regarded and accepting new patients. I am close to Yale University which
       has a number of different child development programs and therapists for
       the girls.

       Parenting Coordinator Karin Ballantyne filed a declaration and status report.

Ballantyne states that during the previous two months, she met with Monique twice,

spoke to Chandler over the phone in depth, and reviewed the parenting plan, the

findings of fact from the trial, and the court's verbatim ruling. Ballantyne expressed

concern about Monique's lack of progress on several "court mandated" requirements.

Ballantyne states she instructed Monique to immediately take steps to complete the

following requirements:

       1) Obtain her own phone device and alert Chandler immediately that she
       has released her phone number to him. This should be done by the end
       of this week.

       2) Make certain that she and the girls are sleeping without their
       grandmother.

       3) Sign up for the Family Wizard by the end of this week.

       4) Contact [psychologist] Dr. [Gary] Wieder and make a first appointment
       by the end of this week.
No. 72963-2-1/9


       On December 1, the court issued an order to show cause and scheduled a

hearing for December 17, 2014.

       Representing herself pro se, on December 11, Monique filed a declaration in

opposition to the contempt motion and Chandler's motion to designate him as the

residential parent. Monique argued the motion did not meet the statutory requirements

for modification of the parenting plan:

       "[T]he court shall not modify a prior custody decree or a parenting plan
       unless it finds, upon the basis of facts that have arisen since the prior
       decree or plan or that were unknown to the court at the time of the prior
       decree or plan, that a substantial change has occurred...." RCW
       26.09.260(1 )J9]

Monique states she selected a psychologist for the evaluation and blamed Chandler for

the delay because he did not provide the funds to pay the retainer until the end of

October. According to Monique, the children slept overnight at the grandmother's

house only a few times. Monique states she signed up for FamilyWizard but did not

have Internet access and denies interfering with communications between Chandler

and the children.

       Both parties were represented by counsel at the hearing on December 17.

Monique argued Chandler did not present sufficient evidence to find her in contempt.

Monique conceded she did not obtain a psychological evaluation but had scheduled an

appointment for that day with Dr. Wieder. Monique blamed the delay on Ballantyne but
argued the primary impediment was "financial." Monique conceded there were "a few
times when the kids have spent the night at grandma's" but said the maternal

grandmother spent those nights somewhere else. Monique admitted she had not used



       9 Alterations in original.
No. 72963-2-1/10


FamilyWizard but "will be doing that." Monique requested a two-month continuance to

give her the opportunity to comply with the requirements imposed in the parenting plan.

      The court rejected Monique's argument that she was unable to obtain a

psychological evaluation for financial reasons, "She had the money from the sale of the

house that would have allowed her to go ahead with this." The court found Monique

"lied about when it was that she got names from the parenting coordinator" and

"purposefully deprived herself of a means to pay for the evaluation by taking all of the

money that she got from the sale of the home and transferring it to her mother when it

was clear that that wasn't necessary." The court found Monique "clearly has not in good

faith sought a psychological evaluation. At the very minimum, the actual evaluation

should have been started now, not just signing up with Dr. Wieder."

       The court found Monique violated the mandatory requirement prohibiting her

from allowing the children to spend the night with her mother, and there is "no question

that the maternal grandmother has negative and detrimental effect on the children."

               Secondly, it's clear [Monique] is in violation of the Court's order
       under 3.10.3. She and the children are living with her mother in her
       mother's home. That's clear from what Mr. Riker has seen and heard . . .
       about where the children say they are sleeping, where their belongings
       are, where their pets are. It's clear from the detective's surveillance.

       The court also found Monique continued to alienate Chandler from the children

and was making no attempt to comply with other provisions of the parenting plan.10




       10 The court found:
               It's also clear that [Monique] is making no attempt to try and comply with other
       provisions ofthe Court's order. She has not made a good-faith attempt to engage in joint
       decision-making regarding medical care. She didn't sign up for [FamilyWizard] until late
       November, at least two and a half months late, she hasn't posted anything on it.

                                                   10
No. 72963-2-1/11


      The court rejected Monique's request for a continuance to comply with the

parenting plan conditions.

      [W]e have no guarantee based on what's happened in the past four
      months that [Monique] is going to move forward with this evaluation, and
      then we're going to be back here again in a couple months and she is
      going to have more excuses. Because that's what she does. She makes
      excuses as to why she doesn't want to follow a court's order.

      The court found Monique in contempt.

      Monique Riker has not complied with the provisions of the parenting plan
      and had the ability to comply with the parenting plan, and is currently
      unwilling to comply. The noncompliance with the provisions of the
      parenting plan is in bad faith.[111

The order states Monique can purge the contempt by obtaining a psychological

evaluation and following recommended treatment.

       Based on violations of the mandatory requirements of the parenting plan entered

on August 11, 2014, the court entered an "Order Re Modification/Adjustment Of




       11 The order of contempt states, in pertinent part:
       [Monique] failed to comply with section "3.10.1 Restrictions" of the final Parenting Plan by
       failing to obtain a psychological evaluation.
       [Monique] failed to comply with section "3.10.3 Restrictions" which states, "The children
       shall not stay overnight with maternal grandmother" by allowing the children to reside with
       the maternal grandmother and leaving the children overnight with the maternal
       grandmother.
       [Monique] failed to comply with section "3.13.3 Other"' by continuing to make and
       allowing the maternal grandmotherto make which states, "negative statements,
       disparaging remark or negative comments" about [Chandler].
       [Monique] failed to comply with section "3.13.4 Other" by failing to use "FamilyWizard to
       keep track of all appointments for the children and all important information."
       [Monique] failed to comply with "4.2 Major Decisions" by refusing to include [Chandler] in
       health care decision regarding the minor children.
       [Monique] failed to comply with "VI Other Provisions" under subsection 6.1, which states,
       "Each parent shall be permitted unimpeded and unmonitored telephone and Skype (face-
       to-face) access with the children at a reasonable time and for a reasonable duration." On
       more than one occasion since the entry of the final orders, [Monique] has coached the
       children during the Skype calls with [Chandler]. [Monique] has also ended at least one
       call.


                                                       11
No. 72963-2-1/12


Custody Decree/Parenting Plan/Residential Schedule" and "FINAL" parenting plan

designating Chandler as the residential parent.

      The Order Re Modification/Adjustment Of Custody Decree/Parenting

Plan/Residential Schedule states, in pertinent part:

      This order is based on the terms of the Parenting Plan entered August 11,
      2014, wherein the court required [Monique] to complete certain
      requirements and follow certain restrictions in order to protect the children.
      The court reserved the right to change primary residential placement if
      [Monique] failed to follow the terms and conditions under 3.10 of the
       Parenting Plan.

      The order states the court has the authority under the case law to retain

jurisdiction to change the residential placement of the children in the event Monique did

not comply with the requirements imposed "to protect the children." The court granted

the request to change the residential placement of the children because Monique did

not comply with the terms of the initial parenting plan entered on August 11, 2014. The

Order Re Modification/Adjustment Of Custody Decree/Parenting Plan/Residential

Schedule states, in pertinent part:

       This court specifically retained jurisdiction to address [Chandler]'s request
       to change primary residential placement of the children in the event
       [Monique] failed to follow section 3.10 of the final Parenting Plan. The
       court relies on Court of Appeals ruling fin re Marriage of Possinqer, 105
       Wn. App. 326, 19 P.3d 1109 (2001)] and Supreme Ct's reference to same
       in Mn re Parentage of CM.F., 179 Wn.2d 411, 314 P.3d 1109 (2013)].

              The court clearly set forth fact at end of trial and in 3.10 of Parent
       Plan that placement of children with [Monique] depended on her following
       3.10. 3.10.6 states if [Monique] fails [to] follow terms court has ability to
       change primary placement.




                                             12
No. 72963-2-1/13



        [ChandlerJ's request to modify/adjust the custody decree or parenting
        plan/residential schedule is granted.112'

        The final parenting plan designates Chandler as the residential parent. The court

required Monique to obtain a psychological evaluation and ordered supervised visits

with the children until she completed the evaluation and began treatment. The court

denied the motion for reconsideration.




         12 The order also states, "In the event an additional finding of change in circumstances is
required," the court entered findings that modification is in the best interests of the children. The Order
Re Modification/Adjustment Of Custody Decree/Parenting Plan/Residential Schedule states, in pertinent
part:
        The custody decree/parenting plan/residential schedule should be modified because a
        substantial change of circumstances has occurred in the circumstances of the children or
        the nonmoving party and the modification is in the best interest of the children and is
        necessary to serve the best interest of the children. This finding is based on the factors
        below:
                 The children's environment under the custody decree/parenting plan/residential
                 schedule is detrimental to the children's physical, mental or emotional health and
                 the harm likely to be caused by a change in environment is outweighed by the
                 advantage of a change to the children.
        The following facts, supporting the requested modification, have arisen since the decree
        or plan/schedule were unknown to the court at the time of the decree or plan/schedule:
        The court order that [Monique] complete requirements and follow restrictions under 3.10
        of the final Parenting Plan. One requirement was that [Monique] obtain a psychological
        evaluation and follow treatment recommendations. [Monique] has failed to obtain a
        psychological evaluation.
        In addition, [Monique] was not to allow the children to be with the maternal grandmother
        overnight. [Monique] has provided false information to [Chandler] and the Parenting
        Coordinator about the residence of the children. The children have been residing with
        the maternal grandmother. There was no question that the maternal grandmother has
        negative and detrimental effect on the children.
        [Monique]. . . continue[s] to seek to alienate the children from [Chandler].
        [Monique] refuses to engage in joint decision making with [Chandler] regarding non
        emergency health care of the children.


        [Monique]'s failure to follow the terms and conditions and requirement in the final
        Parenting Plan including refusing to advise [Chandler] and the Parenting Coordinator that
        the children are residing with the maternal grandmother, makes her home a detrimental
        environment for the children. [Monique] has failed to obtain a psychological evaluation
        and follow any recommended treatment. Her unresolved mental health issues create a
        detrimental environment for the children. [Monique]'s continued efforts to alienate the
        children from [Chandler] are emotionally damaging to the children.

                                                     13
No. 72963-2-1/14


                                              ANALYSIS


       Monique contends the court did not have the authority to order a change in the

designation of the residential parent without complying with the requirements for

modification of a final parenting plan under RCW 26.09.260.13

       A trial court has broad discretion in adopting a parenting plan. In re Marriage of

Littlefield, 133 Wn.2d 39, 51-52, 940 P.2d 1362 (1997). We review the trial court's

decision to modify the parenting plan for manifest abuse of discretion. In re Marriage of

Chandola, 180 Wn.2d 632, 642, 327 P.3d 644 (2014); In re Marriage of Katare, 175

Wn.2d 23, 35, 283 P.3d 546 (2012); Littlefield, 133 Wn.2d at 46-47. "A court's decision

is manifestly unreasonable if it is outside the range of acceptable choices, given the

facts and the applicable legal standard." In re Marriage of Fiorito, 112 Wn. App. 657,

664, 50 P.3d 298 (2002).

       If supported by substantial evidence, we treat the trial court's findings offact as
verities on appeal. Chandola, 180 Wn.2d at 642. Unchallenged findings are verities on

appeal. In re Marriage of Brewer, 137 Wn.2d 756, 766, 976 P.2d 102 (1999). We do
not review the trial court's determinations as to the credibility and persuasiveness of the

evidence. In re Marriage of Rich, 80 Wn. App. 252, 259, 907 P.2d 1234 (1996).

        Modification of a final parenting plan is generally governed by RCW 26.09.260.

Under RCW 26.09.260(1), a court shall not modify a final parenting plan unless the
courtfinds "a substantial change has occurred in the circumstances of the child or the




        13 Monique contends the court erred in modifying the parenting plan without applying the child
relocation act, RCW 26.09.405 through .560. We decline to consider an argument raised for the first time
on appeal. RAP 2.5(a). Monique also appealed the order of contempt; however, she does not assign
error to the court's findings in the order of contempt. RAP 10.3(4).

                                                    14
No. 72963-2-1/15



nonmoving party" and "the modification is in the best interest of the child and is

necessary to serve the best interests of the child."

       Because changes in designation of the residential parent can be "highly

disruptive to children," there is a strong presumption against modification. In re

Marriage of McDole. 122 Wn.2d 604, 610, 859 P.2d 1239 (1993). Nonetheless,

because trial courts have "broad discretion in matters dealing with the welfare of

children," our appellate courts have recognized that a trial court has equitable power to

defer a permanent decision on a parenting plan for a limited period of time after entry of

the decree. McDole, 122 Wn.2d at 610; In re Marriage of Possinger, 105 Wn. App. 326,

336-37, 19 P.3d 1109 (2001); In re Marriage of Adler, 131 Wn. App. 717, 725, 129 P.3d

293 (2006); In re Marriage of True. 104 Wn. App. 291, 298, 16 P.3d 646 (2000); In re

Parentage of CM.F.. 179 Wn.2d 411, 426-27, 314 P.3d 1109(2013). When this

occurs, the deferred decision is based on the criteria for establishing a permanent

parenting plan in RCW 26.09.187, not the substantial change in circumstances standard

of RCW 26.09.260(1). Possinger, 105 Wn. App. at 337; see ajso In re Marriage of Little,

96 Wn.2d 183, 194, 634 P.2d 498 (1981).

       In support of her argument that the trial court did not have the authority to change

the residential placement of the children, Monique relies on a number of cases holding

that after entry of the final parenting plan, the parenting plan can be modified only under

RCW 26.09.260. See e^u, In re Marriage of Coy, 160 Wn. App. 797, 804, 248 P.3d

1101 (2011); In re Custody of Halls, 126 Wn. App. 599, 606-07, 109 P.3d 15 (2005).

But here, the record establishes the court did not enter a final parenting plan on August

11, 2014. The decision of the court to designate Monique as the residential parent was

an "initial" decision subject to compliance with the mandatory terms of the parenting

                                             15
No. 72963-2-1/16


plan. Specifically, the requirements the court imposed under RCW 26.09.191(3) to

address adverse conduct detrimental to the best interests of the children. The court's

oral decision and the parenting plan make clear that violation of the mandatory

requirements under RCW 26.09.191 (3) shall be a basis to designate Chandler as the

residential parent.

       The trial court expressly relied on Possinger and the reference to Possinger in

C.M.F. as authority to retain jurisdiction to change the residential designation for failure

to comply with the requirements imposed under RCW 26.09.191(3).

       In Possinger, the court designated the father as the residential parent but

reserved ruling and retained jurisdiction on a final residential parenting plan for a year.

Possinger, 105 Wn. App. at 328. Following the review hearing, the court designated the

mother as the residential parent. Possinger. 105 Wn. App. at 331. On appeal, we held

the trial court has the equitable power to defer a final decision on the designation of the

residential parent for a one-year period and use the best interests of the child criteria

rather than the statutory criteria for modification of a parenting plan. Possinger, 105

Wn. App. at 336-37.

       [W]here the best interests of the child requires it, the trial court is not
       precluded by the Parenting Act [of 1987, chapter 26.09 RCW,] from
       exercising its traditional equitable power derived from common law to
       defer permanent decision making with respect to parenting issues for a
       specified period of time following entry of the decree of dissolution of
       marriage.

Possinger, 105 Wn. App. at 336-37.

       In C.M.F., the court addressed whether an adjudicated father was required to

follow the requirements for modification under RCW 26.09.260 where no parenting plan

had been entered but the order allowed either party to file a motion to establish a


                                              16
No. 72963-2-1/17



residential schedule. C.M.F., 179 Wn.2d at 416-17. The court distinguished Possinger

and other cases where the court "retained jurisdiction for only about a year after the

entry of the parenting plan," stating in none of those cases was there "an open-ended

reservation." C.M.F., 179 Wn.2d at 427. The court concluded the provision that

allowed "a 'reservation' of final residential placement to extend indefinitely runs contrary

to the overriding policy considerations identified in RCW 26.09.002." C.M.F., 179

Wn.2d at 427; see RCW 26.09.002 ("In any proceeding between parents under this

chapter, the best interests of the child shall be the standard by which the court

determines and allocates the parties' parental responsibilities."). The court held the trial

court erred in failing to follow the requirements for modification under RCW 26.09.260

and .270. C.M.F., 179 Wn.2d at 426-27.

       Monique argues that as in C.M.F., the trial court impermissibly retained

jurisdiction after entry of the August 11, 2014 parenting plan for an "open-ended" period

of time. The record does not support her argument.

       Unlike in C.M.F., the terms of the parenting plan make clear the court did not

retain jurisdiction for an open-ended period of time. Although the trial court did not

identify a timeline, the mandatory conditions under RCW 26.09.191(3) required Monique

to take immediate steps to address conduct that was harmful and adverse to the best

interests of the children. For example, the parenting plan states Monique "shall obtain a

psychological evaluation," the children "shall not stay overnight with the maternal
grandmother," and Monique "shall not schedule medical or appointments for the
children with other professionals without notifying [Chandler] first."14 The court retained



       14 Emphasis added.

                                             17
No. 72963-2-1/18


jurisdiction to ensure compliance with the mandatory requirements under RCW

26.09.191(3) designed to address Monique's conduct that was adverse to the best

interests of the children, and the court made clear the failure to do so would result in

designating Chandler as the residential parent. Further, the hearing on the motion to

modify the parenting plan to change the designation of the residential parent occurred

only four months after entry of the August proposed parenting plan.

       Monique claims the court did not have the authority to modify a parenting plan for

violation of the conditions imposed under RCW 26.09.191(3). We disagree.

       RCW 26.09.191(3) gives the court the authority to limit any provision in the

parenting plan where it finds the parent's "involvement or conduct may have an adverse

effect on the child's best interests" and any of the factors listed in section (3) are

present. RCW 26.09.191(3) states, in pertinent part:

       A parent's involvement or conduct may have an adverse effect on the
       child's best interests, and the court may preclude or limit any provisions of
       the parenting plan, if any of the following factors exist:

             (e) The abusive use of conflict by the parent which creates the
       danger of serious damage to the child's psychological development;
             (f) A parent has withheld from the other parent access to the child
       for a protracted period without good cause; or
              (g) Such other factors or conduct as the court expressly finds
       adverse to the best interests of the child.

       The court designated Monique as the residential parent but only on the condition

that she comply with the requirements to address her conduct under RCW

26.09.191(3). The unchallenged findings establish that Monique's conduct had an

adverse effect on the children. She engaged in "the abusive use of conflict which

creates the danger of serious damage to the children's psychological development."




                                              18
No. 72963-2-1/19


She "engaged in parental alienation which is harmful to the children" and without good

cause, she interfered with Chandler's access to the children.

       Under its broad power to protect the best interests of the children, the court has

the authority to specify the terms under which parenting plans may be modified. In

True, the court held a trial court has the authority to retain jurisdiction for several months

to review the efficacy of the parenting plan. True, 104 Wn. App. at 298. On appeal, we

upheld the authority of the court to retain jurisdiction and held the decision was not

subject to a threshold determination. True. 104 Wn. App. at 298.

              After having the parties before it in a contentious parenting plan
       hearing, back and forth from mediation, and after entering the order
       modifying the parenting plan, a trial court may retain jurisdiction over the
       matter for a limited period of time in order to review the efficacy of its
       decision and to maintain judicial economy following its order. This is
       especially true where, as here, the finality of the plan by its own terms is
       open to review and review is likely to be sought and likely to occur.

True. 104 Wn. App. at298.15

       The undisputed record shows the conduct the court identified under RCW

26.09.191(3) had an adverse effect on the best interests of the children that justified the

requirements the court imposed in the initial parenting plan and the decision to change

the designation of the residential parent in the final parenting plan.16




        15 Footnote omitted.
         16 Accordingly, we need not address the findings the court entered in the event it was necessary
to address the requirement to show a substantial change in circumstances under RCW 26.09.260.
However, we note the record establishes the court made clear in the August 11, 2014 parenting plan that
the failure to comply with the conditions was adequate cause to change the residential designation. We
also note Monique did not request an evidentiary hearing and substantial evidence supports the findings
the court entered under RCW 26.09.260.


                                                   19
No. 72963-2-1/20



      We affirm.17




                                                   S^Qjl^oq
WE CONCUR:




   -T/;